Citation Nr: 1607172	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-28 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial disability rating for service-connected gastroesophageal reflux disease (GERD) with hiatal hernia, status-post laparoscopic Nissen fundoplication, currently evaluated as 10 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from April 1964 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  During the course of the appeal, jurisdiction over this case was transferred to the Boston, Massachusetts RO.

The Veteran failed to appear for his scheduled Board hearing in April 2011 and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In November 2012, the Board remanded the appeal.  In an August 2014 decision, the Board denied the Veteran's claim.  Thereafter, the parties to this appeal entered into a Joint Motion for Remand, agreeing that vacatur and remand of the August 2014 decision was required.  In August 2015, the United States Court of Appeals for Veterans Claims (Court) granted the Joint Motion.

In September 2015, the Board remanded the claim was for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a November 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In September 2015, the Board remanded the Veteran's claim in order for him to be scheduled for an updated VA examination to determine the current severity of his service-connected GERD with hiatal hernia.  In addition to identifying all manifestations of the Veteran's disability, the examiner was instructed to obtain blood serologies reflecting whether the Veteran has anemia.

Pursuant to the remand, a VA examination was obtained in October 2015.  The Board initially notes that, although the examiner obtained blood serologies, she did not indicate whether the Veteran currently suffers from anemia as a result of his service-connected GERD with hiatal hernia.

In addition, the Veteran, through his representative, recently asserted that the October 2015 VA examiner failed to address the severity of the Veteran's flare-ups of GERD/hiatal hernia symptomatology including whether these flare-ups are productive of pain, constipation, nausea, and bleeding.  See the Informal Hearing Presentation dated January 2016.  To this end, the Board notes the Veteran's recent contentions that he suffers from persistent recurrent epigastric distress with dysphagia, pyrosis, and regurgitation with both substernal and arm pain.  See the Veteran's statement dated December 2015.

In consideration of the October 2015 VA examiner's failure to address whether the Veteran has anemia as a result of his GERD with hiatal hernia, as well as the Veteran's recent contentions, the Board finds that remand for another VA examination is necessary.

Any pertinent outstanding treatment records must also be obtained upon remand.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, the AOJ shall procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in records of the Veteran's VA treatment dated from November 2015.  All such available documents must be associated with the claims file.

2. Then, the Veteran should be afforded a VA examination to determine the severity of his GERD with hiatal hernia, status-post laparoscopic Nissen fundoplication.  The claims file and a copy of this Remand must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following a review of the claims file and examination, the examiner should indicate whether the Veteran is diagnosed with anemia that is proximately caused or aggravated by his GERD with hiatal hernia, status-post laparoscopic Nissen fundoplication.

The examiner should also provide an opinion as to which of the following criteria best describes the Veteran's GERD with hiatal hernia based on the presence, frequency, and severity of symptoms:

a) Symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

b) Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

c) With two or more of the symptoms for the 30 percent evaluation [item (b)] of less severity.

The examiner should address the Veteran's contentions of flare-ups of GERD with hiatal hernia symptomatology including the frequency and severity of any such flare-ups.

The examiner should also describe any occupational impairment attributed to the GERD with hiatal hernia.

A complete rationale for all opinions expressed by the VA examiner should also be provided.  

3. Readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

